El Juez Asociado Se. Aldbey
emitió la opinión del tribunal.
La parte apelada nos presentó moción para que desesti-máramos la apelación en este caso, cuya resolución dejamos pendiente para después que se celebrara la vista del recurso. Esta ha tenido lugar y por consiguiente la primera cuestión a resolver es si procede o nó la desestimación interesada.
El fundamento de la moción de desestimación es que la parte apelante dejó de notificar su apelación a su codeman-dado Juan Guiot.
De los autos aparece que la demandante trata de obtener alimentos para sus hijos y que seguido el pleito contra el padre de ellos, Juan Guiot, y contra la abuela paterna Carmen Ramírez, se dictó resolución por la corte inferior condenando a la última a pasar un pensión alimenticia a sus nietos. Inter-puesta apelación por la abuela, resulta de los autos que fué notificada únicamente al abogado de la parte demandante. La cuestión, pues a resolver ahora es si la notificación al code-mandado Juan Guiot era necesaria, toda vez.que si lo es, el re-curso no estaría perfeccionado y no podríamos considerarlo, Whipley v. Mills, 9 Cal., 641; Beets v. Chart, 79 Cal., 185; y Lancaster v. Maxwell, 103 Cal., 67.
El artículo 296 del Código de Enjuiciamiento Civil exige que las apelaciones para ante esta Corte Suprema se noti-fiquen al secretario de la corte inferior y a la parte contraria (adverse party), o a su abogado. Esta notificación la exige también el artículo 940 del Código de Enjuiciamiento Civil de California, cuyo Tribunal Supremo ha interpretado la frase *35“parte contraria” (adverse party) en el sentido de que no se refiere a todas aquellas que lian sido partes en el juicio ante el tribunal a quo, sino solamente a las que de ellas pueda ser afectada por una revocación o modificación de la sentencia apelada. O’Kane v. Daly, 63 Cal., 317; Millikin v. Houghton, 75 Cal., 540, y casos en ellos citados.
De acuerdo con la interpretación dada en esas resoluciones a la frase parte contraria (adverse party) empleada por la ley, que encontramos asertada, porque si los derechos de alguno de los litigantes no fian de ser afectados por la senten-cia que se dicte en grado de apelación, no fia de importarle el recurso y no es indispensable su notificación, lo que fiemos de determinar es si Juan Gruiot es o nó parte contraria en esta apelación.
Es indudable que si los fiijos de la demandante y apelada están necesitados de alimentos, en el sentido en que esta pala-bra se usa en la ley, la obligación de facilitárselos recae en primer término en los padres y que ese deber no nace en la abuela demandada sino en el caso de que aquéllos no puedan propor-cionarlos. La obligación de la abuela es, por tanto, subsidiaria, de acuerdo con el artículo 214 del Código Civil Revisado, y por consiguiente, pudiendo revocar nosotros la sentencia ape-lada por el fundamento de que no fia nacido para la apelante la obligación de alimentar a sus nietos, si no aparece demos-trado que el padre carece de recursos para cumplir ese deber, puede afectarle una revocación nuestra porque en ese caso equivaldría a declarar que debe ser condenado al pago el de-mandado que no fué notificado del recurso. Por estas consi-deraciones llegamos a la conclusión de que era una parte con-traria (adverse party) para la tramitación de este recurso y que por no habérsele notificado fia quedado incumplida la ley e imperfecta la apelación, debiendo desestimarla.
Es verdad que el fallo de la corte no contiene declaración alguna con respecto a Juan Gruiot, pues ni lo absuelve ni lo condena, a pesar de que fué una parte en el litigio, pero no sólo la propia resolución establece como hecho probado que *36diclio demandado es insolvente sino que la condena de la abuela, por ser subsidiaria su obligación a la de su codeman-dado, lleva en sí la absolución de éste.
Debiendo desestimar el recurso por la razón expuesta, esta-mos impedidos de considerar los motivos en que se basa.
La apelación debe ser desestimada.

Desestimada la' apelación.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y del Toro.